DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funatogawa (US Des. 415,858), hereinafter referred to as “Funatogawa 858” in view of Funatogawa (US 5,076,263), hereinafter referred to as “Funatogawa 263”.
Regarding claim 1, Funatogawa 858 teaches a foot-therapy and toe-aligning device, comprising: a frame, the frame having a frame length extending between opposed first and second ends of the frame, the frame having a top portion, a bottom portion, a front portion, a back portion, and further including a first peripheral projection and a second peripheral projection, the first and second peripheral projections rising upwards from the first and second ends of the frame, respectively; and wherein the frame further includes a plurality of toe posts that are integrally formed with the top portion of the frame and are spaced apart along the frame length between the first and second peripheral projections, each of the toe posts extending upwards from the top portion of the frame along a center post axis to a handle, and wherein the handle of each of the toe posts is independent of the handle of the other toe posts (see annotated figure below).

    PNG
    media_image1.png
    277
    480
    media_image1.png
    Greyscale

Funatogawa 858 fails to teach the frame and posts being formed of a transparent elastomeric material.  Funatogawa 263 teaches a foot-therapy and toe-aligning device comprising a frame and toe posts formed of an elastomeric material (column 2 lines 23, 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Funatogawa 858 by forming it from an elastomeric material, as taught by Funatogawa 263 in order to provide a device which can adjust in shape to fit a user and which allows the user to strengthen their toes by flexing against the material (See Funatogawa 263, column 3 lines 4-8).  Funatogawa 263 does not specifically disclose the elastomeric material is transparent.  Transparent elastomeric materials are well-known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Funatogawa 858 in view of Funatogawa 263 by providing the elastomeric material as transparent as a matter of obvious design choice which provides no change in function and is a matter relating to ornamentation only which has no mechanical function and therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04 I)
The device produced by the combination of Funatogawa 858 in view of Funatogawa 263 is used by a method including the steps of pulling a handle of at least one of the toe posts away from the frame 
Regarding claim 2, Funatogawa 858 teaches the handle of each toe post comprises an outer edge of the toe post that is formed in a bulbous shape and extends beyond a portion of the toe post below the bulbous shape (see annotated figure above).
Regarding claim 3, Funatogawa 858 teaches a portion of the handle residing above the two adjacent toes (see Fig. 7).  The device produced by the combination of Funatogawa 858 in view of Funatogawa 263 is used by a method wherein relaxing of the toe post from its elongated state results in at least a portion of the handle residing above the two adjacent toes.
Regarding claim 4, The device produced by the combination of Funatogawa 858 in view of Funatogawa 263 is used by a method including the step of positioning the at least one toe post between the adjacent toes of the human foot while the toe post is in its elongated state as a result of pulling the handle of the toe post.
Regarding claim 5, Funatogawa 858 teaches a foot-therapy and toe-aligning device, comprising: a frame, the frame having a frame length extending between opposed first and second ends of the frame, the frame having a top portion, a bottom portion, a front portion, a back portion, and further including a first peripheral projection and a second peripheral projection, the first and second peripheral projections rising upwards from the first and second ends of the frame, respectively; and wherein the frame further includes a plurality of toe posts that are integrally formed with the top portion of the frame and are spaced apart along the frame length between the first and second peripheral projections, 
Funatogawa 858 fails to teach the frame and posts being formed of a transparent elastomeric material.  Funatogawa 263 teaches a foot-therapy and toe-aligning device comprising a frame and toe posts formed of an elastomeric material (column 2 lines 23, 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Funatogawa 858 by forming it from an elastomeric material, as taught by Funatogawa 263 in order to provide a device which can adjust in shape to fit a user and which allows the user to strengthen their toes by flexing against the material (See Funatogawa 263, column 3 lines 4-8).  Funatogawa 263 does not specifically disclose the elastomeric material is transparent.  Transparent elastomeric materials are well-known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Funatogawa 858 in view of Funatogawa 263 by providing the elastomeric material as transparent as a matter of obvious design choice which provides no change in function and is a matter relating to ornamentation only which has no mechanical function and therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04 I)
Regarding claim 6, Funatogawa 858 teaches a method of forming a foot-therapy and toe-aligning device, the method comprising acts of: forming (Funatogawa 858’s device is inherently made by a process of forming) a frame, the frame having a frame length extending between opposed first and second ends of the frame, the frame having a top portion, a bottom portion, a front portion, a back portion, and further including a first peripheral projection and a second peripheral projection, the first and second peripheral projections rising upwards from the first and second ends of the frame, respectively; and wherein the frame is further formed to include a plurality of toe posts that are 
Funatogawa 858 fails to teach the frame and posts being formed of a transparent elastomeric material.  Funatogawa 263 teaches a foot-therapy and toe-aligning device comprising a frame and toe posts formed of an elastomeric material (column 2 lines 23, 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Funatogawa 858 by forming it from an elastomeric material, as taught by Funatogawa 263 in order to provide a device which can adjust in shape to fit a user and which allows the user to strengthen their toes by flexing against the material (See Funatogawa 263, column 3 lines 4-8).  Funatogawa 263 does not specifically disclose the elastomeric material is transparent.  Transparent elastomeric materials are well-known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Funatogawa 858 in view of Funatogawa 263 by providing the elastomeric material as transparent as a matter of obvious design choice which provides no change in function and is a matter relating to ornamentation only which has no mechanical function and therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04 I)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,949,859. Although the claims at issue are not identical, they are not all of the limitations of present claims are recited by, or are obvious over, the patent claims.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,138,616. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of present claims are recited by, or are obvious over, the patent claims.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,387,359. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of present claims are recited by, or are obvious over, the patent claims.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,470,915. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of present claims are recited by, or are obvious over, the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784